                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 KATHERINE MADDEN,
                                                  Case No. 2:19-cv-01632-JDW
          Plaintiff

        v.

 CANUS CORPORATION, et al.,
          Defendants


                                            ORDER

       AND NOW, this 3rd day of December, 2019, upon consideration of Defendant Canus

Corporation’s Motion to Dismiss (ECF No. 19) and Plaintiff’s Response in Opposition (ECF No.

21), and for the reasons set forth in the Court’s accompanying Memorandum, the Court ORDERS

that Canus’ Motion is GRANTED IN PART and DENIED IN PART, as follows:

       1)     Canus’ Motion is GRANTED with respect Plaintiff’s claims for violations of the

Pennsylvania UTPCPL and 42 U.S.C. § 1985(3). Thus, the claims set forth in Counts VI and XV

of Plaintiff’s Amended Complaint are DISMISSED WITH PREJUDICE;

       2)     Canus’ Motion is GRANTED with respect to Plaintiff’s claims for intentional and

negligent misrepresentation. However, the Court grants Plaintiff leave to amend these claims

within two weeks if she has a good faith basis to do so. Thus, the claims set forth in Counts VII

and VIII are DISMISSED WITHOUT PREJUDICE; and

       3)     Canus’ Motion is DENIED with respect to the remaining claims against Canus in

Counts I-V of the Amended Complaint, as set forth in the Court’s Memorandum.

                                                    BY THE COURT:


                                                    /s/ Joshua D. Wolson
                                                    JOSHUA D. WOLSON, J.
